Citation Nr: 0638924	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  05-00 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a low back disability 
with degenerative disc disease of the lumbar spine, claimed 
as residuals of an acute lumbar strain. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1967 to January 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision.  In June 2006, 
the veteran appeared at a hearing in Washington, D.C. before 
the undersigned. 


FINDING OF FACT

The preponderance of the evidence shows that a chronic low 
back disorder was not present during service, arthritis of 
the spine was not manifest within a year after separation 
from service, and the veteran's current low back disability 
did not develop as a result of any incident during service. 


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in May 2002, October 
2002, April 2003, and January 2005.  The RO specifically 
informed the veteran of the evidence required to substantiate 
his claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf, and 
to submit any evidence in his possession pertaining to his 
claim.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to the claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claim, no disability rating or effective date 
will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).

Analysis

The veteran contends that he injured his lower back during 
service.  Specifically, he asserts that while training at Ft. 
Benning, his instructor dropped him 12 feet during his 
parachute landing fall.  He states that he was subsequently 
hospitalized and upon his release, he completed 3 tours of 
duty in Vietnam as an infantryman.  

As an initial matter, a combat veteran's assertions of an 
event during combat are to be presumed true if consistent 
with the time, place and circumstances of such service.  See 
38 U.S.C.A. § 1154(b); Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996).  The veteran's DD Form 214 reflects his specialty 
was light weapons infantry.  His awards include the Combat 
Infantryman Badge, Vietnam Service Medal, Vietnam Campaign 
Medal, and 2 Overseas Service Bars.  Additionally, service 
personnel records show that the veteran served in Vietnam.  
Based on these factors, the Board finds that the appellant is 
a combat veteran.  However, he does not assert nor does the 
evidence indicate that the veteran's disability occurred 
during combat.  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Essentially, to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

If arthritis becomes manifest to a degree of 10 percent or 
more within one year from the date of the veteran's 
termination of service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
However, as discussed below, this presumption does not apply 
in the instant case as arthritis did not manifest to a degree 
of 10 percent within one year of service discharge.  

The first question for consideration in evaluating a service 
connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, an 
August 2004 VA examination report noted a diagnosis of 
moderately severe degenerative disc disease of the lumbar 
spine.  Therefore, a current disability is established and 
the first element of a service-connection claim has been 
satisfied.  

The second requirement of in-service incurrence has likewise 
been met.  While the examination report at service enlistment 
showed a normal spine/musculoskeletal evaluation, records 
show that the veteran was hospitalized in July 1967 for 11 
days for acute lumbar strain.  On July 20, 1967, it was noted 
that there was a possible fracture of L3.  Another undated 
record noted that the veteran had an old injury 4 years 
before and the x-ray showed an old fracture of the upper lip 
of L3.  A July 31, 1967 record noted that the veteran had 
been treated in physical therapy for his back for 2 weeks.  
Subsequently, in September 1967, it was noted that the 
veteran continued to have low back pain.  Thus, the second 
requirement of the occurrence of an injury in service has 
been met.  

Significantly, however, the examination at separation noted a 
normal spine/musculoskeletal evaluation.  A private medical 
record dated in March 1987 reflects a history of sustaining 
injuries to the neck next to the spine after service in 1975 
when the veteran fell while water skiing at 75 miles per 
hour.  It was also noted that he had soreness in the shoulder 
blade areas.  There was no mention of any back disorder due 
to service.  

Following service, the first documented evidence of a low 
back abnormality was an April 1989 VA examination report 
which showed radiological evidence of old secondary vertebral 
epiphysitis mid and upper lumbar spine with a little 
narrowing of the L1/2 interspace.  He reported that he had 
fallen during service and strained his low back, but the 
examiner indicated that the veteran apparently recovered.  
The diagnoses included pain in the upper back of unknown 
etiology, but a low back disorder was not diagnosed.  The 
first complaint of a low back disability was until August 
2002.  A treatment note shows that the veteran was seen for 
lumbar back strain for an injury.  Another record a week 
later shows an assessment of resolved low back strain.  In 
any case, the first post-service indication of a low back 
disability was 19 years after discharge and complaints of a 
disability were 32 years after discharge.  In the absence of 
demonstration of continuity of symptomatology, this is too 
remote from service to be reasonably related to service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).      

The main issue in this case is whether there is a nexus 
between the claimed in-service injury and the current 
disability.  There are various opinions which address this 
factor.  First, in a letter dated in June 2000, S.R. Watts, a 
chiropractor, noted the veteran's assertion that he was he 
was blown off a tank in service and reportedly had a stiff 
neck thereafter.  Dr. Watts noted that the veteran's spinal 
degeneration could be a result of service injuries.  

Second, an August 2004 VA examination report, completed in 
conjunction with physical examination of the veteran and 
review of the claims folder, noted a diagnosis of moderately 
severe degenerative disc disease of the lumbar spine.  The 
examiner stated that the veteran's initial back strain from 
service healed, and there were no complaints or office visits 
concerning the back until the veteran injured his back 
subsequent to service discharge.  The examiner concluded that 
the veteran's current back disability was not related to the 
veteran's back strain in service.  

The other opinion is a memorandum from A.M. Gordon, M.D. 
dated in June 2006, in which she noted that she had reviewed 
the claims folder and pertinent medical records.  Based upon 
review of the veteran's history, Dr. Gordon noted that the 
veteran's strain and spasm during service was an acute event.  
She further commented that it was not unusual that such 
injuries could affect the bony structures of the spine and 
result in occurrence of early degenerative changes.  Dr. 
Gordon concluded that it was at least as likely as not that 
the veteran's in-service injuries contributed to his current 
disability.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  
  
The Board finds that the VA examination opinion is more 
complete and thorough than that of Drs. Watts and Gordon.  
The VA examination report was based upon a through review of 
the claims folder and examination of the veteran.  Dr. 
Gordon's memorandum was done with review of the claims folder 
and pertinent medical records but not physical examination of 
the veteran.  Dr. Gordon does not treat the veteran and as 
such is not familiar with his disability other than that 
gleamed from his records.  While Dr. Watts does treat the 
veteran, he did not indicate nor does his letter demonstrate 
that he reviewed the veteran's medical or service medical 
records.  His letter reflects the veteran's assertions of his 
service incident.  Furthermore, the VA examiner offered 
extensive reasons and bases for his opinion.  Therefore, the 
Board finds the VA examination report is more probative than 
the opinions proffered by Drs. Watts and Gordon.  

A clear preponderance of the evidence is against a finding 
that the veteran's low back disability is causally related to 
service.  The weight of the evidence demonstrates that any 
low back disability in service was acute and transitory and 
resolved without residual disability as there were no further 
complaints of such for over three decades post-service.  
Therefore, the third criterion for service connection has not 
been met. 

While the veteran has suggested that his low back disability 
is related to service, as a lay person, he has no competence 
to give a medical opinion on the etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In sum, the preponderance of the evidence shows that a 
chronic low back disorder was not present during service, 
arthritis of the spine was not manifest within a year after 
separation from service, and the veteran's current low back 
disability did not develop as a result of any incident during 
service.  Accordingly, the Board concludes that a low back 
disability was not incurred in or aggravated by service and 
arthritis may not be presumed to have been incurred therein.  
When the preponderance of evidence is against a claim, it 
must be denied.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for a low back disability with 
degenerative disc disease of the lumbar spine, claimed as 
residuals of an acute lumbar strain, is denied.



____________________________________________
Michael Martin
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


